IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JASON JOSEPA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1610

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Leon County.
Frank Sheffield, Judge.

Robert A. Morris, of The Law Offices of Robert A. Morris, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

SWANSON, OSTERHAUS, and KELSEY, JJ., CONCUR.